Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Claimed Invention

    PNG
    media_image1.png
    248
    660
    media_image1.png
    Greyscale

[ ]
	Claims 4-7 depend back to claim 3.

    PNG
    media_image2.png
    212
    625
    media_image2.png
    Greyscale

Claims 10-16 all depend back to claim 9.

The International Authority in the Related PCT, Found the Equivalent of Obviousness (Lack of Inventive Step) Over These Same 16 Claims; Mirrored Below

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over:

    PNG
    media_image3.png
    580
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    218
    577
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    627
    575
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    597
    603
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    270
    575
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    361
    564
    media_image8.png
    Greyscale

Thus, the claimed invention of claims 1-16 is found prima facie obvious over the prior art of record (mirrored in the equivalent PCT application) as no new claims amendments or arguments have been filed since that International Authority disposition over the same subject matter scope.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654